DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1A, 1B, 2B, and 5A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20150068662 A1) in view of Beib (DE 102012215105 A1), Mischler (US 20070044922 A1) and Chan (US 20120018419 A1).

As to claim 25, Wang discloses welding apparatus for a fibre reinforced thermoplastic resin based material, the welding apparatus comprising: an heat conductive strip (horn 406, see 
 
Wang does not disclose an elongate flexible heat conductive strip or an elongate heat sink, wherein the elongate heat sink is divided into a plurality of segments; wherein adjacent segments can move relative to one another.
However, Beib discloses an elongate flexible heat conductive strip (see paragraph 0025-32).  Paragraph 0025, for example, teaches that “a heating tape 21 , is present, which by means of an adhesive, preferably an adhesive tape or an adhesive layer 22 , on a pressure element, here a flexible hose 23 , arranged and fixed. The flexible hose 23 in turn is with a medium 25 filled, in particular a water, an oil or a gas.”.  Paragraph 0028 teaches that “This also advantageously a pressure equalization over the entire extent of the joining region of the two components to be joined, which in the 1 for the sake of simplicity, not shown, achieved”
Mischler and Chan make obvious  an elongate heat sink, wherein the elongate heat sink is divided into a plurality of segments; wherein adjacent segments can move relative to one another.  Chan, for example, teaches an elongated heat sink (see press head heat sink 105).  Mischler teaches that elongated elements with sinks can be divided into a plurality of segments; wherein adjacent segments can move relative to one another.  See paragraph 0045, teaching “Each segment preferably has an outer flexible covering 56 and an outer lubricious film 57, such as one made from a PTFE-type polymer, or other lubricious film able to withstand the heat and stress of the application.  Each segment may move in and out independently for best consolidating the material with which it is in contact.”


As to claim 26, Wang does not disclose the elongate flexible conductive strip is an elongate metallic strip.  
However, Chan as incorporated discloses that the elongate flexible conductive strip is an elongate metallic strip.  See paragraph 0029, disclosing that “The heating element 102 is an elongate metal strip uniform, or substantially uniform, width along its length.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the elongate flexible conductive strip is an elongate metallic strip in order to achieve flexible welding.  

As to claim 27, Chan as incorporated discloses that the elongate heat sink comprises a backing portion and a pair of side portions extending away from the backing portions to define a void between the side portions and the backing portion. See paragraph 0027, disclosing “the flexible hose 23 at least partially (preferably about half) within the carrier 20 and with the other part, preferably with the other half, over the carrier 20 protrudes.”


Mischler as incorporated would make obvious that the flexible heat conductive strip is divided into a plurality of segments.  See paragraph 0045, teaching “Each segment preferably has an outer flexible covering 56 and an outer lubricious film 57, such as one made from a PTFE-type polymer, or other lubricious film able to withstand the heat and stress of the application.  Each segment may move in and out independently for best consolidating the material with which it is in contact.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the flexible heat conductive strip is divided into a plurality of segments in order to move in and out independently for best consolidating the material with which it is in contact as taught by Mischler and Chan.

As to claim 29, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the heat sink is divided into a plurality of segments by slots, wherein the slots extend through the backing portion and (a) along at least a portion of the length of each side portion with a distal portion of the side portions, or (b) and along an entire length of each side portion as an obvious changes in size and shape and rearrangement of parts.

As to claim 30, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a distal end of each side portion defines an edge extending along a 

As to claim 31, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a space defined between the distal portions of the side portions is arranged to receive the elongate flexible strip as an obvious changes in size and shape and rearrangement of parts.

As to claim 32, official notice is taken that an electrical insulator is disposed between the elongate flexible strip and an adjacent portion of the heat sink is well known and conventional.

As to claim 33, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the distal portions of the side portions of the heat sink comprise a stepped profile such that a surface of the elongate flexible strip aligns with a surface of the stepped profile and a perpendicular side of the elongate flexible strip aligns with a side of the stepped profile as an obvious changes in size and shape and rearrangement of parts.

As to claim 34, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a portion of the elongate flexible strip extends beyond a most 

As to claim 35, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the void is further provided with an elongate heat source extending along at least a portion of the length of the apparatus s an obvious changes in size and shape and rearrangement of parts.

As to claim 36, official notice is taken that the heat source is an electrical induction coil or an electrical resistance heated element is well known and conventional.

As to claim 37, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the electrical conductor further comprises a first electrical insulator on a first side of the conductor and a second electrical insulator on an opposing second side of the conductor as an obvious changes in size and shape and rearrangement of parts.

As to claim 38, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that first side of the electrical conductor faces the elongate flexible strip and the opposing side of the electrical conductor faces the void within the heat sink and is 

As to claim 39, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a housing comprising a blind recess arranged to receive the elongate heat sink, elongate flexible strip, electrical conductor, and electrical insulators as an obvious changes in size and shape and rearrangement of parts.

As to claim 40, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the recess further comprises an inflatable hose within the recess and arranged to apply a force on inflation between against the backing portion of the heat sink as an obvious changes in size and shape and rearrangement of parts.

As to claim 41, changes in size and shape and rearrangement of parts is obvious.   MPEP 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a thermal insulator is disposed between the inflatable hose and the backing portion of heat sink as an obvious changes in size and shape and rearrangement of parts.

As to claim 42, official notice is taken that heating is controlled in response to one or more temperature sensors arranged in use to detect the weld temperature is well known and conventional.

As to claim 43, Wang discloses a welding apparatus for a thermoplastic based material, the welding apparatus comprising a heat conductive strip (horn 406; see all figures) and an associated heat sink (shaping tool 404).
Wang does not disclose a flexible elongate heat conductive or an associated heat sink extending laterally from the longest edges of the elongate strip, wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in the thermoplastic based material to be welded.
However, Beib discloses an flexible elongate heat conductive strip (see paragraph 0025-32).  Paragraph 0025, for example, teaches that “a heating tape 21 , is present, which by means of an adhesive, preferably an adhesive tape or an adhesive layer 22 , on a pressure element, here a flexible hose 23 , arranged and fixed. The flexible hose 23 in turn is with a medium 25 filled, in particular a water, an oil or a gas.”.  Paragraph 0028 teaches that “This also advantageously a pressure equalization over the entire extent of the joining region of the two components to be joined, which in the 1 for the sake of simplicity, not shown, achieved”
Mischler and Chan make obvious  an associated heat sink extending laterally from the longest edges of the elongate strip, wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in the thermoplastic based material to be welded. Chan, for example, teaches an elongated heat sink (see press head heat sink 105).  Mischler teaches that elongated elements with sinks can be divided into a plurality of segments; wherein adjacent segments can move relative to one another.  See paragraph 0045, teaching “Each segment preferably has an outer flexible covering 56 and an outer lubricious film 57, such as one made from a PTFE-type polymer, or other lubricious film able to withstand the heat and stress 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an elongate flexible heat conductive strip in order to achieve  pressure equalization over the entire extent of the joining region of the two components to be joined as taught by Beib, and to utilize an associated heat sink extending laterally from the longest edges of the elongate strip, wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in the thermoplastic based material to be welded in order to move in and out independently for best consolidating the material with which it is in contact as taught by Chan and Mischler.

As to claim 44, Wang discloses a welding apparatus for a thermoplastic based material, the welding apparatus comprising: a heat conductive strip (horn 406; see all figures) and an associated heat source (such as the laser, see paragraph 0081) arranged to direct heat in a first direction to a laminate surface to be welded; and a heat sink (shaping tool 404).
Wang does not disclose a flexible elongate heat conductive strip or a heat sink extending laterally from the longest edges of the elongate strip and arrange to collect heat from the laminate surface and to communicate heat in a second opposing direction, wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in a thermoplastic based material to be welded.
However, Beib discloses an flexible elongate heat conductive strip (see paragraph 0025-32).  Paragraph 0025, for example, teaches that “a heating tape 21 , is present, which by means of an adhesive, preferably an adhesive tape or an adhesive layer 22 , on a pressure element, here 
Mischler and Chan make obvious a heat sink extending laterally from the longest edges of the elongate strip and arrange to collect heat from the laminate surface and to communicate heat in a second opposing direction, wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in a thermoplastic based material to be welded. Chan, for example, teaches an elongated heat sink (see press head heat sink 105).  Mischler teaches that elongated elements with sinks can be divided into a plurality of segments; wherein adjacent segments can move relative to one another.  See paragraph 0045, teaching “Each segment preferably has an outer flexible covering 56 and an outer lubricious film 57, such as one made from a PTFE-type polymer, or other lubricious film able to withstand the heat and stress of the application.  Each segment may move in and out independently for best consolidating the material with which it is in contact.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize an elongate flexible heat conductive strip in order to achieve  pressure equalization over the entire extent of the joining region of the two components to be joined as taught by Beib, and to utilize a heat sink extending laterally from the longest edges of the elongate strip and arrange to collect heat from the laminate surface and to communicate heat in a second opposing direction, wherein the heat sink is deformable along the length of the strip so as to align in use with deformations in a thermoplastic based material to be welded in order to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK